United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      April 20, 2007

                         _______________________               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-51572
                         _______________________

                        UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,

                                   versus

                             DIONICIO SANCHEZ,

                                                  Defendant - Appellant.


            Appeal from the United States District Court
                  for the Western District of Texas
                          No. 5:04-CR-403-1


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*

           Dionicio Sanchez pled guilty to possession of cocaine

with intent to distribute in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A). Sanchez’s conditional guilty plea reserved the right to

appeal   the   denial   of   his   motion   to   suppress.      Finding     no

constitutional violation, we AFFIRM.

                              I.   BACKGROUND

           At around 3:30 p.m. on July 31, 2004, Sanchez was driving

through Gonzales County, Texas, when State Trooper Michael Turk

clocked Sanchez’s Ford pickup at 88 mph in a 70-mph zone.                Turk


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
stopped the vehicle and requested Sanchez’s driver’s license and

insurance certificate. Sanchez informed Turk that he did not speak

English, although he had responded to Turk’s loud-speaker command

to pull the vehicle further onto the shoulder.    Sanchez spoke in

broken English during the stop and appeared to comprehend Turk’s

questions.

          Before Sanchez provided the documentation, Turk noticed

that the air conditioner was making a “roaring noise” but that the

interior of the vehicle remained warm.       As Sanchez moved to

retrieve his insurance documents, Turk noticed that Sanchez’s hands

were shaking and that he showed signs of nervousness.         Turk

immediately ordered Sanchez out of the vehicle.

          Turk noticed that Sanchez’s insurance certificate had

been issued only four days before in Laredo, Texas, the area from

which Sanchez indicated he had come.    Sanchez’s driver’s license

indicated a Houston address; however, a dispatcher informed Turk

that the vehicle had been registered in El Cenizo, Texas.      The

vehicle had not been reported stolen.

          When asked his destination, Sanchez responded that he was

headed to Houston to visit his uncle.    Based on his experience,

Turk knew that Laredo was a source city and Houston a destination

city for narcotics.   Turk then asked Sanchez how many days he had

been in Laredo, to which Sanchez responded that it was very hot.

Turk believed Sanchez was evading questions about his trip.

          Turk advised Sanchez that he would receive a speeding

                                 2
ticket and began to fill out the citation.             After walking around

the vehicle to view the registration and inspection certificate,

Turk informed Sanchez that the road he was traveling was a known

pipeline for illegal drugs. Before he completed the citation, Turk

asked Sanchez if he was carrying anything illegal in his truck like

marijuana or cocaine.       Sanchez averted his eyes and said no.           Less

than twelve minutes after the stop had begun, Turk asked Sanchez in

Spanish for permission to search the vehicle, and Sanchez gave his

verbal consent.

            Turk’s search of the vehicle revealed over sixty-seven

pounds of     cocaine   secreted     within   the   dashboard.      After    the

district court denied Sanchez’s motion to suppress, Sanchez entered

a conditional guilty plea.        He now appeals.

                               II.   DISCUSSION

            Sanchez argues that Turk unconstitutionally extended the

traffic stop when, after learning that the vehicle was not stolen,

he continued questioning him about matters unrelated to the initial

stop.1    He also contends that his consent was involuntary.                  We

review the district court’s factual determinations for clear error




      1
            Sanchez relies upon United States v. Santiago, 310 F.3d 336 (5th Cir.
2002), United States v. Valadez, 267 F.3d 395 (5th Cir. 2001), United States v.
Jones, 234 F.3d 234 (5th Cir. 2000), and United States v. Dortch, 199 F.3d 193
(5th Cir. 1999). We distinguished those cases in Brigham because reasonable
suspicion was lacking after computer checks came back “clean”; without
articulable facts, further questioning rendered the detentions unconstitutional.
In this case, like Brigham, Turk had additional reasonable suspicion based on
articulable facts that Sanchez was involved in drug trafficking.

                                       3
and its Fourth Amendment conclusions de novo.            See United States v.

Brigham, 382 F.3d 500, 506 n.2 (5th Cir. 2004) (en banc).

            Sanchez does not contest the initial stop; thus, the

issue is whether Turk’s actions “were reasonably related to the

circumstances     that   justified    the   stop,   or    to    dispelling   his

reasonable suspicion developed during the stop.”                Id. at 507; see

also United States v. Gonzalez, 328 F.3d 755, 758 (5th Cir. 2003).

            Sanchez’s    arguments    resemble    those    made    in   Brigham.

There we rejected the notion that an officer’s questioning “on a

subject unrelated to the purpose of a routine traffic stop” was

itself a Fourth Amendment violation, and held that the officer did

not act unreasonably in extending the stop. 382 F.3d at 508

(emphasis omitted); see also id. (“[D]etention, not questioning, is

the evil at which Terry’s second prong is aimed.” (quoting United

States v. Shabazz, 993 F.2d 431, 436 (5th Cir. 1993))).                      The

occupants of the vehicle in Brigham had aroused the officer’s

suspicion because the lessee was not present and they had appeared

nervous, avoided eye contact, and answered questions indirectly.

Id.

            Assuming Turk extended the detention,2 he had reasonable

suspicion based on articulable facts that Sanchez was involved in

      2
            Turk asked for Sanchez’s consent before he completed the citation;
therefore,“the detention continued to be justified by the facts that gave rise
to its inception.” United States v. Jenson, 462 F.3d 399, 408 (5th Cir. 2006)
(noting that the detention in Brigham was justified by the facts giving rise to
the initial stop because “the police obtained consent to search defendant’s
vehicle while the background check was pending”). Moreover, nothing about Turk’s
questioning of Sanchez was improper. See Brigham, 382 F.3d at 508.

                                       4
drug trafficking.      Turk’s suspicions were aroused by the “roaring

noise” emanating from the dashboard; Sanchez’s shaking hand and

nervousness;    the     recently    issued   insurance   certificate;   the

discrepancy between the addresses on Sanchez’s license and the

insurance certificate; Sanchez’s averting his eyes when asked if he

carried contraband; and the fact that Sanchez was driving a known

drug-courier route.        See id. at 509 (“The Supreme Court has

emphasized the importance of allowing officers to draw on their own

experience and specialized training . . . .” (internal quotation

marks omitted)); see also United States v. Fishel, 467 F.3d 855,

857 (5th Cir. 2006); United States v. Estrada, 459 F.3d 627, 632

(5th Cir. 2006); Gonzalez, 328 F.3d at 758.           Because Turk had not

completed the citation when he asked for consent, his actions did

not extend     the    length   of   Sanchez’s   detention.   See   Brigham,
382 F.3d at 511 (“There is, however, no constitutional stopwatch on

traffic stops.”); see also Jenson, 462 F.3d at 408. Turk’s actions

under the circumstances were reasonable, and Sanchez’s continued

detention did not violate the Fourth Amendment.

          Because Turk’s actions were reasonable, Sanchez’s consent

was not unconstitutionally tainted.          See Brigham, 382 F.3d at 512;

Gonzalez, 328 F.3d at 759.          Nothing in the record indicates that

the district court clearly erred in determining that Sanchez’s

consent was not an independent act of free will.

          AFFIRMED.



                                       5